 


110 HCON 137 IH: Expressing the sense of Congress relating to a free trade agreement between the United States and Taiwan.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 137 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2007 
Ms. Berkley (for herself, Mr. Ramstad, Mr. Wexler, Mr. Chabot, and Mr. Rohrabacher) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress relating to a free trade agreement between the United States and Taiwan. 
 
 
Whereas for more than 50 years a close bilateral relationship, codified in the Taiwan Relations Act, has existed between the United States and Taiwan, which has been of enormous economic, cultural, and strategic advantage to both countries; 
Whereas on January 1, 2002, Taiwan was admitted into the World Trade Organization, resulting in reduced Taiwanese tariffs and increased market access for foreign investment; 
Whereas a 2002 United States International Trade Commission report found that exports by some sectors of the United States economy would increase significantly in percentage terms (motor vehicles, rice, fish, and other food imports to Taiwan would increase by more than 100 percent) if the United States entered into a free trade agreement with Taiwan; 
Whereas on November 16, 2005, President Bush affirmed the strong ties between the United States and Taiwan, stating that Taiwan is a free and democratic Chinese society, and that economic reforms have made it one of the world’s most important trading partners; 
Whereas bilateral trade between Taiwan and the United States was $57,000,000,000 in 2005 and is estimated to have reached $60,000,000,000 in 2006, resulting in the United States ranking as Taiwan’s second-largest export market, and Taiwan ranking as the 8th-largest export market of the United States; 
Whereas Taiwan is the fifth-largest market for United States agricultural products and, in terms of per capita consumption, Taiwan is the world’s largest consumer of United States agricultural products, the third-largest buyer of United States beef and corn, the fifth-largest buyer of United States soybeans, and the eighth-largest buyer of United States wheat; 
Whereas Taiwan has become the world’s largest producer of information technology hardware, and ranks first in the production of notebook computers, monitors, motherboards, and scanners; 
Whereas the United States is an important supplier of electrical machinery and appliances, transport equipment, scientific instruments, and chemical products to Taiwan; 
Whereas Taiwan is widely recognized as a leader in the promotion of labor rights and environmental protection, and continues to make advances in these areas; 
Whereas the United States and Taiwan have already entered into more than 150 bilateral agreements; 
Whereas Taiwan, as a member of the World Trade Organization, is entitled to the same right as any other member to enter into free trade agreements with other countries; 
Whereas Taiwan, as a democracy and free market economy, shares with the United States principles and values that provide a strong foundation for open, fair, and mutually beneficial trade relations; and 
Whereas maintaining and strengthening a robust trade relationship with Taiwan is of economic significance to the United States: Now, therefore, be it 
 
That it is the sense of the Congress that the United States should increase trade opportunities with Taiwan by launching negotiations without delay to enter into a free trade agreement with Taiwan. 
 
